DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement filed 3/25/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language (i.e. WO 2013178562). It has been placed in the application file, but the information referred to therein has not been considered.


Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, "a hydraulic first control loop" and "a hydraulic second control loop" (of claim 8) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes implied phrases (i.e. "An agricultural machine is provided," and "a method for operating an agricultural machine is provided"). Correction is required. See MPEP § 608.01(b).


Claim Objections
Claims 3 and 16 are objected to because they each appear to be missing the word "lines" (or a similar word) following "supply" in line 3 (as would be expected from the language set forth in pp. 3-4 of the Specification). Claim 4 is objected to because it recites "the functional elements comprises..." in line 2. Claim 5 is objected to because it appears to be missing the word "to" between "according" and "claim 1" in line 1. Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” or “step” (e.g. "means of the control system") are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: "an offset control" in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 recites "a hydraulic first control loop" in line 2 and "a hydraulic second control loop" in line 4, while claim 1 (from which claim 8 depends) separately sets forth the control system comprising "a synchronization circuit" in line 6. Hydraulic first and second control loops are described in the specification, p. 6, lines 5-14. However, the hydraulic first and second control loops are not described in relation to the synchronization circuit and are not mentioned elsewhere. Further, the detailed description describes and shows the synchronization circuit 46, 61, and 81 as encompassing all hydraulic fluid lines or circuitry without room or consideration for hydraulic first and second control loops. The stating of structural elements separately in the specification and combining said structural elements in an embodiment in the claims is improper and fails to convey possession of such an embodiment. Therefore, claim 8 is rejected under 35 U.S.C. 112(a).
Claim 15 recites: "A method for operating an agricultural machine having..." but then fails to set forth any steps of the method. As such, claim 15 lacks an adequate written description because it omits matter that appears to be necessary (i.e. any steps at all) to adequately describe the invention. Therefore, claim 15 is rejected under 35 U.S.C. 112(a).


The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5-8, 10, 11, and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims are replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified.

Claim 2 recites "the hydraulic cylinders are provided with one of a three-chamber cylinder design and a four-chamber cylinder design." It is unclear if the cylinders being "provided with" a "design" actually embody and require the features of the design, or if the cylinders being "provided with" a "design" is merely expressing the intension(s) of a designer. Therefore, claim 2 is indefinite and rejected under 35 U.S.C. 112(b). Claim 16 is also rejected because it depends from claim 2 and thus also includes the indefinite limitations of claim 2.

Claim 3 recites the limitation "the hydraulic fluid source" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the hydraulic fluid pump device" in line 3. There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites "the control system comprises the hydraulic cylinders..." in lines 1-2 of labeled p. 3. However, claim 1 (from which claim 5 depends) previously sets forth "a control system having a plurality of hydraulic cylinders;" in line 3. It is unclear if these are the same hydraulic cylinders or if additional hydraulic cylinders are being introduced. Therefore, claim 5 is indefinite and rejected under 35 U.S.C. 112(b).

Claim 6 recites "a ground roller wheel which is optionally to be placed in the rear..." in line 9. The term "optionally" renders the claim indefinite because it is unclear if the placement recited is definitively required by the claim. Therefore, claim 6 is rejected under 35 U.S.C. 112(b).
Claim 6 recites the limitation "the rear" in line 9. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the working tools" in lines 9-10. There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites: "The agricultural machine according to claim 1, further comprising first hydraulic cylinders and second hydraulic cylinders." It is unclear if the "first hydraulic cylinders and second hydraulic cylinders" are of the plurality of hydraulic cylinders set forth in claim 1 (as would be interpreted in light of the specification and claim 8) or if additional hydraulic cylinders of the machine are being introduced (as would be taken from the text of the claim as presented). The claims are being further examined as though the "first hydraulic cylinders and second hydraulic cylinders" of claim 7 are of the plurality of hydraulic cylinders set forth in claim 1. Otherwise, claim 8 raises additional 112(a) issues because the original disclosure does not appear to have support for the working positions of each of the functional elements being controlled by multiple hydraulic cylinders. Additionally, claims 8 and 11 are rejected because they depend from claim 7 and thus also include the indefinite limitations of claim 7.

Claim 10 recites the limitation "the front hydraulic cylinders" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the rear hydraulic cylinders" in line 5. There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the one or more hitch points" in lines 3-4. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the draw bar" in line 4 (twice). There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the tractor" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the front gauge wheel" in line 6. There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation "the front and the rear piston" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the cylinder chambers" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the hydraulic cylinder" in lines 4-5. There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites: "A method for operating an agricultural machine having..." but then fails to set forth any steps of the method. Claim 15 is indefinite because it merely recites "a method" and a machine for use in the method without reciting any active, positive steps delimiting how this method is actually practiced. Therefore, claim 15 is rejected under 35 U.S.C. 112(b).

The claims are being further examined below as best understood. Applicant’s cooperation is requested in correcting any further errors of which Applicant may become aware.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6-8, 10-12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henry (US 9,609,800).

Regarding claim 1, Henry discloses an agricultural machine, comprising:
a frame (including 16);
a control system (including that set forth in col. 4, lines 37-45) having a plurality of hydraulic cylinders (including 74, 76, 78, 80; or including 102a, 104a, 106a, 108a); and
a plurality of functional elements (including 50) provided on the frame and movable in working positions by the plurality of hydraulic cylinders;
wherein the control system comprises a synchronization circuit (as shown in Fig. 3 and/or Fig. 2) connecting to each hydraulic cylinder from the plurality of hydraulic cylinders, the synchronization circuit configured to synchronize movement of all of the plurality of hydraulic cylinders (see col. 4, lines 26-36).

Regarding claim 3, Henry discloses sub-chambers of the hydraulic cylinders being connected to a hydraulic fluid source and a hydraulic fluid pump device through one or more supply lines provided separately from the synchronization circuit (see Fig. 3).

Regarding claim 4, Henry discloses the functional elements (including 50) comprising at least one of working tools and frame elements of the frame.

Regarding claim 6, Henry discloses the agricultural machine alternatively comprising at least one of:
a transport chassis having transport wheels (including 86, 88) and being adjustable in height by means of the control system (see col. 6, lines 1-9);
a depth control element (including 86 and/or 88) provided on a front part of the frame and being adjustable by means of the control system (see col. 6, lines 1-9); and
a front gauge wheel (including 86 and/or 88) provided on a front part of the frame and being adjustable by means of the control system (see col. 6, lines 1-9).

Regarding claim 7, Henry discloses first hydraulic cylinders and second hydraulic cylinders (including 74, 76, 78, 80; and/or including 102a, 104a, 106a, 108a).

Regarding claim 8, Henry discloses the agricultural machine, further comprising:
a hydraulic first control loop (including 102, 104, 106, 108) configured for working position control of the functional elements by the first hydraulic cylinders; and
a hydraulic second control loop (including 110, 112, 114, 116) configured for working position control of the functional elements by the second hydraulic cylinders, the hydraulic second control loop being operable separately from the hydraulic first control loop.

Regarding claim 10, Henry discloses an offset control provided with the control system (see col. 6, lines 1-9), the offset control being configured to control an offset between a front height position applied by front hydraulic cylinders (for 86, 88) and a rear height position applied by rear hydraulic cylinders (for 68, 70, 72).

Regarding claim 11, Henry discloses the agricultural machine (as set forth regarding claim 7, above), wherein the frame (including 16) has at least two frame sections provided adjacent to each other in a direction transverse to a driving direction (see Fig. 1); and each of the at least two frame sections is provided with working tools, at least one of the first hydraulic cylinders, and at least one of the second hydraulic cylinders.

Regarding claim 12, Henry discloses a user control terminal (including 98) functionally connected to the control system, the user control terminal configured to receive user input for user setting of control parameters to be applied by the control system.

Regarding claim 15, Henry discloses a method (see description and claims 13-18 of Henry) for operating an agricultural machine, the agricultural machine having
a frame (including 16);
a control system (including that set forth in col. 4, lines 37-45) comprising a plurality of hydraulic cylinders (including 74, 76, 78, 80; or including 102a, 104a, 106a, 108a); and
a plurality of functional elements (including 50) provided on the frame and movable in working positions by the plurality of hydraulic cylinders;
wherein the control system, by a synchronization circuit (as shown in Fig. 3 and/or Fig. 2) connecting to each of the plurality of hydraulic cylinders, is synchronizing movement of all of the plurality of hydraulic cylinders (see col. 4, lines 26-36).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Henry in view of Iida (US 4,216,700).

Regarding claim 2, Henry discloses the agricultural machine with respect to claim 1, above. Henry does not explicitly disclose the hydraulic cylinders having one of a three-chamber cylinder design and a four-chamber cylinder design. Iida teaches a hydraulic cylinder having one of a three-chamber cylinder design and a four-chamber cylinder design (see Fig. 3).
Henry and Iida are analogous because they both disclose actuators for earth working equipment, including hydraulic cylinders and control systems therefor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the machine of Henry with the chambered cylinder design means as taught by Iida for efficiency. (See Iida, cols. 1-2.)

Regarding claim 5, Henry discloses the agricultural machine with respect to claim 1, above. Henry also disclose the working tools (including 50) being provided on a first frame element of the frame (see Fig. 1), the working tools being configured to engage with soil and/or an agricultural product in a plurality of working positions which are controlled by the control system in a control mode, wherein, for locating the working tools in the plurality of working positions, a position of the first frame element relative to a second frame element of the frame (i.e. main frame relative to the wheel frames) is adjustable by means of the control system; wherein the hydraulic cylinders are configured to adjust the relative position between the first and second frame elements. Henry does not explicitly disclose a piston rod movably extending through a front end of the hydraulic cylinder and an inner cylinder wall, and on which a front piston and a rear piston are provided. Iida teaches a hydraulic cylinder configured to adjust the relative position between first and second elements, wherein the hydraulic cylinder is provided with:
a cylinder chamber (see Fig. 3);
a front sub-chamber and a rear sub-chamber both provided in the cylinder chamber and separated by an inner cylinder wall (including 3); and
a piston rod (including 4a, 9, fixed secured or connected in series as set forth by Iida) which is movably extending through a front end of the hydraulic cylinder and the inner cylinder wall and on which a front piston (4) and a rear piston (8) are provided, wherein the front piston provided in the front sub-chamber and the rear piston is provided in the rear sub-chamber, thereby, the front piston dividing the front sub-chamber, with respect to the inner wall, into a proximal front sub-chamber and a distal front sub-chamber, and the rear piston dividing the rear sub-chamber, with respect to the inner wall, into a proximal rear sub-chamber and a distal rear sub-chamber (see Fig. 3).
Henry and Iida are analogous because they both disclose actuators for earth working equipment, including hydraulic cylinders and control systems therefor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the machine of Henry with the chambered cylinder design means as taught by Iida for efficiency. (See Iida, cols. 1-2.)

Regarding claim 16, Henry discloses sub-chambers of the hydraulic cylinders being connected to the hydraulic fluid source and the hydraulic fluid pump device through one or more supply lines provided separately from the synchronization circuit (see Fig. 3).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Henry in view of Gerein et al. (US 6,035,943)

Regarding claim 9, Henry discloses the agricultural machine with respect to claim 1, above. Henry also discloses a draw bar (including 18) provided on the frame (including 16). Henry does not explicitly disclose the control system including a draw bar hydraulic cylinder. Gerein teaches an agricultural machine, comprising:
a draw bar (including 38) provided on a frame (including 12); and
a draw bar hydraulic cylinder (including 50) provided with a hydraulic control system (see Figs. 4-6), the draw bar hydraulic cylinder configured, for traction control, to adjust load applied to one or more hitch points of the draw bar when the draw bar is connected to a tractor in the one or more hitch points.
Henry and Gerein are analogous because they both disclose actuators of agricultural machines, including hydraulic cylinders and control systems therefor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the machine of Henry with the drawbar means as taught by Gerein in order to offset the effects of moment forces. (See Gerein, cols. 1-2.)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Henry in view of Jensen et al. (US 6,701,857)

Regarding claim 13, Henry discloses the agricultural machine with respect to claim 1, above. Henry does not explicitly disclose either of: a first pressure sensor configured to detect a load force to one or more hitch points of the draw bar; or a second pressure sensor configured to detect a load force to at least one of a depth control element and a front gauge wheel. Jensen teaches an agricultural machine, comprising a pressure sensor (including 72) configured to detect a load force to a gauge wheel (25).
Henry and Jensen are analogous because they both disclose actuators of agricultural machines, including hydraulic cylinders and control systems therefor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the machine of Henry with the sensing means as taught by Jensen in order to automatically adjust down pressure for ensuring proper depth. (See Jensen, col. 1.)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Henry in view of Gilstring (US 9,301,439).

Regarding claim 14, Henry discloses the agricultural machine according to claim 1, above. Henry does not explicitly disclose a position sensor to detect a position of a piston in the cylinder chamber(s) of at least one of the hydraulic cylinders. Gilstring teaches an agricultural machine, comprising a position sensor (including 18, 19) provided on a hydraulic cylinder (including 13a, 13b, 15a, and/or 15b), the position sensor configured to detect position sensor signals for a piston in the cylinder chamber(s) of the hydraulic cylinder (see col. 5, lines 30-42).
Henry and Gilstring are analogous because they both disclose actuators of agricultural machines, including hydraulic cylinders and control systems therefor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the machine of Henry with the sensing means as taught by Gilstring in order to facilitate handling for the user. (See Gilstring, cols. 1-2.)


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/JFM/7/20/22